Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/9/22, Applicant amended claims 1, 11, and 14, canceled no claims, and added no new claims.  Claims 1-19 are presented for examination.

Claim Construction
Independent claim 10 recites a system comprising retrieval software; a search engine index; a distributed data store; search engine software; and data access software.  Examiner found support describing a distributed data store in paragraph 0023, describing a second aspect of the specification and a system of the invention, as including “a first one or more computing devices located at a first data center and a second one or more computing devices located at a second data center.”  A computing device is known in the art as comprising a processor and thus sufficient hardware structure to satisfy this requirement in 35 U.S.C. 101.

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal et al. (US 10,977,260), hereafter known as Pal.
With respect to claims 1 and 19, Pal teaches:
receiving a user query (columns 8-9 lines 50-2, column 20 lines 61-63 receiving a query from a client device); 
deriving, based on the user query, a search engine query for use with search engine software and a data access query for use with data access software (column 21 lines 8-24 figure 4 query derived for searches in local data stores 208, column 24 lines 33-45 figure 4 query translated to search in external distributed data stores 414, 416) by at least;
processing the user query to derive one or more first operators in a search engine query format for the search engine query (column 21 lines 8-24 search query for use with local data stores has one or more operators derived for it); and 
	processing the user query to derive one or more second operators in a data access query format for the data access query (column 24 lines 33-45 search query translated to support formats at external data stores has one or more second operators); 
	wherein each first operator of the one or more first operators is equivalent to a second operator of the one or more second operators (column 21 lines 8-24, column 24 lines 33-45 operators are equivalent to access and retrieve data from differently-formatted data stores); 

sending, to the data access software, the data access query to cause the data access software to locate second data stored in a distributed data store (column 24 lines 33-45 figure 4 query translated to search in external distributed data stores 414, 416); 
receiving, from the search engine software, the first data (column 9 lines 21-31 figure 1 receiving results by worker nodes 14 from local data stores, further information on worker nodes in columns 68-69 and columns 70-73 figure 18); and 
receiving, from the data access software, the second data (column 9 lines 21-31 figure 1 receiving results by worker nodes 14 from external data stores, further information on worker nodes in columns 68-69 and columns 70-73 figure 18).
With respect to claim 19, Pal teaches a non-transitory computer-readable medium storing a computer program (column 196 lines 33-67 figure 60 memory medium 76).
With respect to claim 2, Pal teaches wherein the search engine software is distributed search engine software (column 19 lines 22-29 search engine software as search heads and indexers may be distributed over multiple user computers).
With respect to claim 3, Pal teaches wherein the search engine index is a distributed inverted index (column 30 lines 26-29 figure 5B inverted indexes 507 in local data stores).
With respect to claim 4, Pal teaches wherein the data access software comprises a cluster-computing framework (columns 7-8 lines 58-2 examples of external data systems like MongoDB, Amazon cloud storage that are cluster computer frameworks).

With respect to claim 6, Pal teaches wherein the search engine index stores a subset of data stored in the distributed data store (column 10 lines 10-23 internal, external data related so could be commonly indexed).
With respect to claims 7, Pal teaches wherein the distributed data store comprises a first one or more computing devices located at a first data center and a second one or more computing devices located at a second data center (column 9 lines 32-36 example of distributed data stores that are separate and independent).
With respect to claims 8, Pal teaches:
in response to receiving the first data, sending the first data to a client device (column 9 lines 21-31 results from internal data stores sent to client); and 
in response to receiving the second data, sending the second data to the client device (column 9 lines 21-31 results from external data stores sent to client).
With respect to claims 9, Pal teaches wherein the receiving and sending of the second data are subsequent to the receiving and sending of the first data (columns 24-25 lines 46-3 streaming mode of reporting results allow internal data results to come first, external data results are slower).

Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al (US 20040122807), hereafter known as Hamilton.
With respect to claim 10, Hamilton teaches:

a search engine index (paragraph 0027 indexes in external database 142 and local database 122 storing data); 
a distributed data store storing a superset of data stored in the search engine index (paragraph 0027, 0028 distributed data store in external database storing data in 142 and 122); 
search engine software configured to: 
receive a search engine query (paragraph 0045 figure 2, step 255 software at local database 122 receiving search query); 
in response to receiving the search engine query, locate first data stored in the search engine index (paragraph 0045 figure 2, using query at local database to locate data); and 
send the first data to the retrieval software (paragraph 0045 figure 2, step 280 send results to software on user system); and 
data access software configured to: 
receive a data access query (paragraph 0045 figure 2, step 265 receive query at external database 142); 
in response to receiving the data access query, locate second data stored in the distributed data store (paragraph 0045 figure 2, step 265 process query at external database 142 to locate data); and 
send the second data to the retrieval software (paragraph 0045 figure 2 step 280 send results from external query to user system).


Reasons for Allowance
	For claims 11-18, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for retrieving data: from claim 11, sending, to the search engine software, the search engine query; receiving, from the search engine software, first data, wherein the first data comprises one or more data records; and deriving, based on the one or more data records, the data access query for locating one or more data objects derived using data extracted from the one or more data records.  Examiner notes that claims 12-18 depend directly or indirectly on claim 11 and believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for retrieving data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Benjamin et al (US 20200050695) teaches searching databases that archive scientific literature and link multiple scientific fields, does not teach deriving a data access query for locating one or more data objects derived using data extracted from the one or more data records (paragraphs 0005-0006, 0099); and 


Responses to Applicant’s Remarks
	Regarding objection to claim 14 for antecedent basis of “a search engine query” and “a data access query” recited in body claims 10 and 14, in view of amendments reciting “the search engine query” and “the data access query” in claim 14, this objection is withdrawn.  Regarding rejections of claims 1-19 under 35 U.S.C. 102 by Pal, Applicant’s arguments are persuasive in pat and unpersuasive in part.  On pages 6-7 of his Remarks Applicant asserts that “Pal does not disclose processing a single query to derive two sets of operators in two query formats” as recited in claim 1.  Examiner respectfully disagrees as Pal teaches receiving a search query (columns 8-9 lines 50-2, column 20 lines 61-63 as shown above) and sending queries based on the received query to local storage and also to external/distributed storage, wherein the respective storages are different and in different formats (column 21 lines 8-24, column 24 lines 33-45 as shown above).  Since the two derived queries retrieve data according to the received query but are formatted for the different formats of storage in the local or external storage, each query has operators intrinsic to the respective format for accessing the data and are equivalent to access the data per the received query.  
On page 8 of his Remarks Applicant asserts that Examiner did not establish that “the external distributed data stores 414, 416 are a superset of data of search engine indexes 507, 509” as recited in claim 10.  Examiner agrees and conducted another search of the prior art for this 
	Because the grounds of rejections to claim 10 under 35 U.S.C. 102 are new, Examiner makes this action non-final.

Inquiry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/18/22